Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on January 22, 2021.  They have been fully considered and are sufficient to obviate interpretation under 35 U.S.C 112(f).  However, the newly added limitations of “control circuitry” and “measuring circuitry” do not have adequate support in the written description, thereby necessitating new grounds of rejection based on 35 U.S.C. 112(a).
	On pp. 7, second paragraph, Applicant argued that the function and structure of “control circuitry” and “measurement circuitry” were described in paragraphs 0036, 0037, and 0041, as well as Fig. 3 and 4.  The Examiner respectfully disagrees.  While the cited paragraphs and figures provide written description of the functions carried out by the control and measurement circuitry, they fail to describe any structure.  Fig. 3 is a flow chart that solely describes function.  Fig. 4 is a high-level block diagram that illustrates the control and measurement circuitry as abstract black boxes without any indication of their composition.  The cited paragraphs are limited to descriptions of function and are completely silent regarding even the highest level of structural features.
 	Applicant further argued that measurement circuitry capable of performing the claimed functions are well understood in the art of AC power management.  The Examiner respectfully disagrees.  The claimed measurement functions are not limited to generic power measurement functions, and include functions that are specific to the invention and go beyond mere power measurement.  For example, claim 1 recites that the measurement circuitry is configured to measure power during a no workload condition and during a phase imbalance condition.  In order to accomplish this function, the measurement circuitry is required to determine when a 
Similar reasoning may be applied to the control circuitry.  The claimed functions associated with the control circuitry are not well-known functions performed by well-known circuits.  The function of generating a workload that causes a phase imbalance between a first, second, and third phase of AC power is a function that is particular to the invention.  Moreover, the function of generating a workload in a data center is complex and generally performed at a level of abstraction that is algorithmic and functional (e.g., OS or application code) rather than physical (e.g., specific circuit implementation).  Given this, the burden is with the Applicant to show how it would have been well-known to one of ordinary skill in the art to make or use a circuit to perform workload generation instead of, for example, programming a processor to perform the same function.
        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claims 1-18 are rejected because the specification fails to provide adequate written description of control circuitry, measurement circuitry, and processing circuitry capable of performing the associated functions.  Although the specification provide disclosure of the functions and how they are carried out, it fails to provide description of structure.  Fig. 4 is not an adequate description of structure because it merely shows abstract blocks without any description of their composition.  With regards to “processing circuitry”, the Examiner notes that the claimed associated functions (power characterization) are not general purpose data processing functions, and the specification fails to provide a description of how power characterization is carried out.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov